DETAILED ACTION

Status of the Application
	Claims 1-11 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of September 25, 2020. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a national phase under 35 U.S.C. 371 of PCT International Application No. PCT/JP2019/009186, filed on March 7, 2019.  Applicant’s claims for the benefit of a prior-filed foreign applications numbers JP2018-059215 (JP) and JP2018-059214 (JP). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on December 14, 2020 has been considered by the examiner.

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 11 is/are also rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 11 is/are directed to "a computer-readable medium storing a program executed by a computer". A broadest reasonable interpretation of “a computer-readable medium” encompasses both subject matter that falls within a statutory category (e.g., physical random-access memory), as well as subject matter that does not (e.g., propagating electrical or electromagnetic signals per se, carrier waves). As such, claim(s) 11 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).
In an effort to assist the patent community in overcoming this rejection, the USPTO suggest that a claim drawn to a computer-readable medium be amended to narrow the claim to cover only statutory embodiments, namely by adding the limitation "non-transitory" to that which the claims are directed, as long as the specification supports a non-transitory embodiment (not new matter).
The Examiner will include claim 11 in the subsequent eligibility analysis as well, as this basis of rejection is easily overcome with the above-suggested amendment. 

Step 1:
Claim(s) 10 is/are drawn to methods (i.e., a process), while claim(s) 1-9 is/are drawn to devices (i.e., a machine/manufacture). As such, claims 1-10 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 10 and 11) recites/describes the following steps; 
an attribute database storing a plurality of attribute values corresponding to a plurality of attributes, for each of a plurality of target people;
for a first target person among the plurality of target people, determines whether to recommend at least one of a product and a service, based on at least one of the plurality of attribute values
determines a recommendation method for recommending at least one of a product and a service to the first target person; 
acquires a recommendation result of the recommendation method for the first target person; 
stores the recommendation result of the recommendation method in association with at least some attributes among the plurality of attributes in the attribute database; 
generates a recommendation model for selecting the recommendation method, using the attribute database that includes the recommendation result of the recommendation method as an attribute value of the at least some of the attributes

These steps, under its broadest reasonable interpretation, describe or set-forth recommending products to people based on known attribute values and generating a recommendation model for generating recommendations based on attributes and recommendation results of previous recommendations, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 10 and 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a device comprising an attribute database connecting section… a recommendation determining section…a recommendation method determining section… a recommendation result acquiring section… a recommendation result storage section… a recommendation model generating section” (claim 1)
“by a computer” (claim 10)
“a computer-readable medium storing a program executed by a computer, the program causing the computer to function as” (claim 11)

The requirement to execute the claimed steps/functions using “a device comprising an attribute database connecting section… a recommendation determining section…a recommendation method determining section… a recommendation result acquiring section… a recommendation result storage section… a recommendation model generating section” (claim 1) and/or “by a computer” (claim 10) and/or “a computer-readable medium storing a program executed by a computer, the program causing the computer to function as” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).

Dependent claims 2-9 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a device comprising an attribute database connecting section… a recommendation determining section…a recommendation method determining section… a recommendation result acquiring section… a recommendation result storage section… a recommendation model generating section” (claim 1) and/or “by a computer” (claim 10) and/or “a computer-readable medium storing a program executed by a computer, the program causing the computer to function as” (claim 11)  is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 2-9 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-9 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 3 requires “wherein the recommendation method determining section determines recommendation methods that are different from each other for each portion of a plurality of first target people, each first target person being the first target person” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how different recommendation methods are determined for “each portion” of the same target person, which is what this limitation appears to require. Furthermore, there is a lack of antecedent basis for the referred to “portion(s) of a plurality of first target people”, and there is no previous suggestion that there are a plurality of “first target person(s)”. More generally, the scope and meaning of this language is simply unclear to the Examiner. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. It appears as if this claim language corresponds to paragraph [0155] of the published disclosure. This paragraph suggests that the system may “determine the recommendation method suitable for each target person…may determine different recommendation methods for each portion of target people among the plurality of target people…”. For the purpose of Examination, the phrase “wherein the recommendation method determining section determines recommendation methods that are different from each other for each portion of a plurality of first target people, each first target person being the first target person” will be interpreted as “wherein the recommendation method determining section determines recommendation methods that are different from each other for different portions of [[a]] the plurality of 



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-7, and 9-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Srivastava et al. (U.S. PG Pub No. 2016/0063538, March 3, 2016 - hereinafter "Srivastava”)

With respect to claims 1, 10, and 11, Srivastava teaches a device, a method, and a computer-readable medium storing a program executed by a computer, the program causing the computer to function as ;
an attribute database connecting section connected to an attribute database for storing a plurality of attribute values corresponding to a plurality of attributes, for each of a plurality of target people; (Fig 5B & 5C, [0039]-[0041] “receive…user information associated with user devices...users of user devices…account information, demographic information…transactions…clickstream information…location information…time information…stored in…a server…creating user profiles based on the user information…user profile, for a particular user, may include a user identifier…and multiple attributes…demographic information, location information, time information…interests, behavior, advertisements received…”, [0074])
a recommendation determining section that, for a first target person among the plurality of target people, determines whether to recommend at least one of a product and a service, based on at least one of the plurality of attribute values ([0052] “correlating the advertisements with the user segments based on the ranks of the advertisements…may correlate one or more particular advertisements with a particular user segment based on the products/services associated with the particular advertisements and based on the interests”, [0047] “user segment may be targeted to received advertisements associated with football”, [0058] “determines that an advertisement for an antique furniture store is to be provided to…users interested in antique furniture”, [0060], [0062])
a recommendation method determining section that determines a recommendation method for recommending at least one of a product and a service to the first target person ([0055] “determining marketing channels for the correlated advertisements and user segments” – therefore the system determines a recommendation method (i.e., marketing channel) for recommending the product/service advertisements to the user (e.g., based on their associated profile/“segment”), [0058] “determines that an advertisement for an antique furniture store is to be provided to…users interested in antique furniture via an email message”)
a recommendation result acquiring section that acquires a recommendation result of the recommendation method for the first target person; ([0056] “may receive…performance information associated with advertisements provided by marketing channels…purchase products/services associated with advertisements, do nothing…success” – therefore the system acquires a recommendation result (e.g., conversion or failure indication such as a purchase/click) of the recommendation method for the first target person, [0063] “receiving feedback…”)
a recommendation result storage section that stores the recommendation result of the recommendation method in association with at least some attributes among the plurality of attributes in the attribute database ([0056] “may determine a performance matrix for all available marketing channels…may indicate that a first marketing channel has a first success rate…for selling products/services…may utilize the performance matrix to determine marketing channels for the correlated advertisements and user segments” – therefore the system stores the recommendation results for each method/channel in a matrix and the results are correlated with (i.e., in associated with) the user profile/segments to which the advertisements were served, [0065] matrix periodically updated, [0080])
a recommendation model generating section that generates a recommendation model for selecting the recommendation method, using the attribute database that includes the recommendation result of the recommendation method as an attribute value of the at least some of the attributes ([0056]-[0057] “may utilize the performance matrix to determine marketing channels for the correlated advertisements and user segments….marketing platform may utilize machine learning…to determine marketing channels for the correlated advertisements and user segments...attempt to maximize an expected revenue…via the determined marketing channels…optimal…marketing channel…causing the advertisements to be provided to corresponding user segments via the marketing channels…” – therefore the system generates a recommendation model (e.g., machine learned model) for selecting a delivery channel (i.e., “recommendation method”) based on user profile attributes/segmentation and historical recommendation results associated with different delivery channels, [0065] & [0080] model(s) periodically updated based on updated results)

With respect to claim 2, Srivastava teaches the device of claim 1;
wherein the recommendation method determining section determines a 68Attorney Docket Number: CCC-0631 PCTUS recommendation method for recommending at least one of a product and a service to a second target person, using the recommendation model ([0056]-[0057] “may utilize the performance matrix to determine marketing channels for the correlated advertisements and user segments….marketing platform may utilize machine learning…to determine marketing channels for the correlated advertisements and user segments...attempt to maximize an expected revenue…via the determined marketing channels…optimal…marketing channel…causing the advertisements to be provided to corresponding user segments via the marketing channels…” – therefore the system uses the machine learned model to determine a delivery channel (i.e., “recommendation method”) for an ad recommending a product/service for subsequent opportunities (i.e., for future/second target persons))

With respect to claim 3, Srivastava teaches the device of claim 2;
wherein the recommendation method determining section determines recommendation methods that are different from each other for each portion of a plurality of first target people, each first target person being the first target person ([0056]-[0057] “may utilize the performance matrix to determine marketing channels for the correlated advertisements and user segments….marketing platform may utilize machine learning…to determine marketing channels for the correlated advertisements and user segments...attempt to maximize an expected revenue…via the determined marketing channels…optimal…marketing channel…causing the advertisements to be provided to corresponding user segments via the marketing channels…” – therefore the system may determine to use different recommendation methods for people with different profile attributes/segmentation (e.g., based on attribute/profile/segment specific response/success rates), [0055] “marketing channels 240 used to reach people living in Los Angeles may be different than marketing channels 240 used to reach people living in rural Michigan”)

With respect to claim 4, Srivastava teaches the device of claim 2;
wherein the recommendation method determining section determines, as the recommendation method for the first target person, using at least one of electronic mail, an internet advertisement, direct mail, printing onto a receipt issued to the first target person, and a television advertisement ([0025] “marketing channel…online advertisements…SMS advertisements…POS or checkout device…email advertisements” – therefore recommendation channel (method) may be electronic mail or an internet advertisement, [0055] “advertisements provided on television”, [0076] “mail offers”, [0049] “type of advertisements…print”)

With respect to claim 5, Srivastava teaches the device of claim 2;
wherein the recommendation method determining section determines, as the recommendation method for the first target person, providing an incentive that is at least one of a discount for at least one of a product and a service, an accompanying coupon, and accompanying points ([0059] “determines that an offer for a free cup of coffee…is to be provided to…users who frequently drink coffee at the coffee shop”, [0061] “may utilize the user information…to provide particular users with instant offers based on the locations…determines that the particular users are located at a shopping mall”, [0080] “a coupon to get 10% off the third user’s favorite shirts”)

With respect to claim 6
comprising: an environment information acquiring section that acquires environment information indicating an environment in which the second target person is located ([0039] “receive, from user devices, user information…location information”, [0055] “may include determining marketing channels…devices…may be segmented based on geography”, [0060] “may utilize the user information…location information…to determine products/services to cross/sell”
and a group selecting section that selects a group to be recommended from among a 69Attorney Docket Number: CCC-0631 PCTUS plurality of groups including at least one of products and services, based on the environment information for the second target person, ([0055] “may include determining marketing channels for the correlated advertisements…based on marketing campaign information…information associated with the marketing campaign for products/services…timing…devices associated with the determined marketing channel may be segmented based on geography…advertisements provided on television in Dallas…may be different than advertisements provided on television in New York City” – therefore the system selects product/service ads (i.e., “a group to be recommended from among a plurality of groups including the at least one of products and services”) based on the environment information for the second target person (e.g., their location, the time, etc.), [0060] “may utilize the user information…location information…to determine products/services to cross/sell”, [0061] “may utilize the user information…to provide particular users with instant offers based on the locations…determines that the particular users are located at a shopping mall”)
wherein the recommendation determining section determines at least one of a product and a service to be recommended to the second target person, from among at least one of the products and services included in the group selected by the group selecting section, based on at least one of the plurality of attribute values for the second target person ([0052] “marketing platform 230 may correlate the advertisements with the user segments based on the ranks of the advertisements. In some implementations, marketing platform 230 may correlate one or more particular advertisements with a particular user segment based on the products/services associated with the particular advertisements and based on the interests of the particular user segment”, [0058] “determines that an advertisement for an antique furniture store is to be provided to…users interested in antique furniture”, [0060] “may utilize the user information…user product/service preferences…to determine products/services to cross/sell”, [0062])

With respect to claim 7, Srivastava teaches the device of claim 6;
wherein the group selecting section selects, with a higher priority, groups associated with stores closer to a current position of the second target person among a plurality of stores, from among the plurality of groups [0061] “may utilize the user information…to provide particular users with instant offers based on the locations…determines that the particular users are located at a shopping mall…provide…offers, associated with stores in the shopping mall” – therefore the system selects at a higher priority product offers (i.e., “groups associated with stores”) that are associated with stores that are closer to the user position (e.g., stores within the mall as opposed to stores farther away))

Examiner notes that prior art reference Landesmann (cited at the end of this action) also discloses this limitation at [0187] & [0236].


With respect to claim 9, Srivastava teaches the device of claim 6;
wherein the recommendation method determining section determines the recommendation method further based on the environment information for the second target person ([0055] “marketing channels 240 used to reach people living in Los Angeles may be different than marketing channels 240 used to reach people living in rural Michigan”, [0056]-[0057] “may utilize the performance matrix to determine marketing channels for the correlated advertisements and user segments….marketing platform may utilize machine learning…to determine marketing channels for the correlated advertisements and user segments...attempt to maximize an expected revenue…via the determined marketing channels…optimal…marketing channel…causing the advertisements to be provided to corresponding user segments via the marketing channels…” – therefore the system may determine to use different recommendation methods for people with different profile attributes/segmentation (e.g., based on attribute/profile/segment specific response/success rates), [0061])





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (U.S. PG Pub No. 2016/0063538, March 3, 2016 - hereinafter "Srivastava”) in view of Grigg et al. (U.S. PG Pub No. 2013/0046626, February 21, 2013 - hereinafter "Grigg”)

With respect to claim 8, Srivastava teaches the device of claim 7. Although Srivastava discusses using time/timing as a factor for prioritizing product advertisements/offers, Srivastava does not appear to disclose,
wherein the group selecting section selects a group to be recommended from among the plurality of groups, further based on a date and time of a most recent use of each of the plurality of stores by the second target person or on a time period that has passed from the most recent use of each store by the second target person
However, Grigg discloses 
wherein the group selecting section selects a group to be recommended from among the plurality of groups, further based on a date and time of a most recent use of each of the plurality of stores by the second target person or on a time period that has passed from the most recent use of each store by the second target person ([0072] “offers…may be based on…how recently a merchant was used to make a purchase/transaction…” – therefore the product/offer group is selected based on at least a time period that has passed from the most recent use of each store by the second target person)
Grigg suggests it is advantageous to include wherein the group selecting section selects a group to be recommended from among the plurality of groups, further based on a date and time of a most recent use of each of the plurality of stores by the second target person or on a time period that has passed from the most recent use of each store by the second target person, because doing so can help optimize offer effectiveness and relevance to the user ([0072]).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Srivastava to include wherein the group selecting section selects a group to be recommended from among the plurality of groups, further based on a date and time of a most recent use of each of the plurality of stores by the second target person or on a time period that has passed from the most recent use of each store by the second target person, as taught by Grigg, because doing so can help optimize offer effectiveness and relevance to the user.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Goldman et al. (U.S. PG Pub No. 2019/0114664, April 18, 2019) teaches training a machine learning model (specifically, a neural network, a random forest, or a logistic regression model) to determine optimal delivery channels for individuals that maximizes a business objective (e.g., ROI) 

Srivastava (U.S. PG Pub No. 2016/0063565, March 3, 2016) teaches user profile enrichment using machine learning and determining optimal delivery channel based on user profile/history

Landesmann (U.S. PG Pub No. 2002/0052782, May 2, 2002) teaches wherein the group selecting section selects, with a higher priority, groups associated with stores closer to a current position of the second target person among a plurality of stores, from among the plurality of groups ([0187] & [0236]).

“Advertising on YouTube and TV: A Meta-analysis of Optimal Media-Mix Planning” (Goerg et al. December 3, 2015 www.research.google.com)


	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.